ON REHEARING
Appellant, in its application for rehearing, contends that the Supreme Court laid down a hard and fast rule that interest in' condemnation cases can only be awarded in those instances where there is actual possession taken of the property condemned, and insists in the instant case that inasmuch as the record reflects no actual possession, condemnee cannot be awarded interest.
We do not interpret McLemore and Ad-well as standing for any such proposition.
Actual possession of the property condemned was taken by condemnor in both McLemore and Adwell, and the court said in McLemore that the purpose of awarding interest to the condemnee was to compensate him for the loss of his property and the failure to receive the money to which he was entitled. <i
The court said that during the period between actual possession and the jury’s verdict, condemnee had been deprived of the use of his property and also the use of the money due him. By the same turn of events, condemnee in the case at bar, even though the record fails to reveal that actual possession was taken, has nevertheless been denied, just as effectively, the use of his land and the use of the money due him for his land, for at any time, night or day, during any day of the week or month, condemnor could have entered upon the property condemned and started digging the trench in which to lay the pipe.
We say that the facts in the case now before us bring it within the purview of the rule enunciated in McLemore because there is no practical difference in the effect on the condemnee of the actual taking of his property or the placing of him in a position of not knowing from one minute to the next when actual possession will be taken by the condemnor. For all practical purposes the effect is the same: Condemnee has been effectively deprived of any worthwhile use of his property.
Opinion extended.
Application for rehearing overruled.